Citation Nr: 0920449	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  06-05 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for lumbar spine strain 
(claimed as low back pain).  

2.  Entitlement to service connection for right hip pain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to April 
1995.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in January 2005, a statement of the 
case was issued in December 2005, and a substantive appeal 
was received in February 2006.  

The Veteran testified at a hearing before the Board in 
February 2009.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A Social Security Administration decision was received in 
December 2007.  The record does not reflect an attempt by VA 
to secure copies of the medical records considered in 
conjunction with this determination.  

In Murincsak v. Derwinski, 2 Vet. App. 363 (1992) the U.S. 
Court of Appeals for Veterans Claims (Court) held, in 
essence, that records pertaining to SSA disability claims in 
possession of SSA are constructively in possession of VA (See 
38 C.F.R. § 3.201), and that if VA does not seek to secure 
such records from SSA, it violates its duty to assist the 
claimant under 38 U.S.C.A. § 5107(a).  Memorandum decisions 
of the Court and Joint Motions by the parties endorsed by the 
Court have consistently adhered to this precedent.  

A February 2006 statement by K.B.R., Lt. USAF, PA-C, dated in 
February 2006 reflects that K.B.R. opined that it is at least 
likely that the Veteran's low back and hip pain are related 
to service in the military.  The Veteran underwent a VA 
examination in April 2008.  The VA examiner opined that the 
Veteran's claimed conditions are less likely than not caused 
by or the result of the conditions he suffered while on 
active duty in the U.S. Army as documented in his service 
treatment records.  In light of this evidence, a new VA 
examination to reconcile these conflicting opinions is 
appropriate.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should secure from SSA copies of 
their determination on the Veteran's claim 
for SSA disability benefits, as well as 
copies of the complete medical records 
considered in conjunction with that 
determination.  Upon receipt of those 
records, the RO should review them and 
arrange for any further development 
suggested by the information therein.  

2.  The veteran should be scheduled for an 
appropriate VA examination to determine the 
nature and etiology of any current low back 
disability.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with the 
examination.  Any current low back 
disability capable of diagnosis should be 
clearly reported.  The examiner should 
resolve any conflicting opinions, 
specifically those rendered by K.B.R. and 
the April 2008 VA examiner.  If current low 
back disability is diagnosed, then the 
examiner should offer an opinion as to 
whether it is at least as likely as not (a 
50% or higher degree of probability) that 
such low back disability is causally 
related to the Veteran's active duty 
service, to include duties during active 
duty service.  A rationale for such opinion 
should be furnished. 

3.  The veteran should be scheduled for an 
appropriate VA examination to determine the 
nature and etiology of any current right 
hip disability.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with the 
examination.  Any current right hip 
disability capable of diagnosis should be 
clearly reported.  The examiner should 
resolve any conflicting opinions, 
specifically those rendered by K.B.R. and 
the April 2008 VA examiner.  If current 
right hip disability is diagnosed, then the 
examiner should offer an opinion as to 
whether it is at least as likely as not (a 
50% or higher degree of probability) that 
such right hip disability is causally 
related to the Veteran's active duty 
service, to include duties during active 
duty service.  A rationale for such opinion 
should be furnished. 

4.  After completion of the above, the RO 
should review the expanded record, and 
undertake a merits analysis of the claims 
of service connection for lumbar spine and 
right hip disabilities.  Unless the 
benefits sought are granted, the Veteran 
should be furnished a supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




